Citation Nr: 0739021	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-05 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
denied entitlement to an evaluation in excess of 0 percent 
for bilateral hearing loss and granted service connection for 
tinnitus assigning a 10 percent rating effective September 
23, 2003.  

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO consideration of 
the evidence.

On November 26, 2007, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
manifested by no greater than Level I hearing loss in both 
ears.

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 0 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 3.383, 3.385, 4.7, 4.85, 4.86 (2007).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus; 
and the criteria for an extraschedular evaluation have not 
been met.  38 U.S.C.A. §1155 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (2007); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2003 and February 2004.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the hearing loss disability.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Hearing loss

The RO originally granted service connection for bilateral 
hearing loss in June 1973 assigning a 0 percent evaluation 
effective February 1, 1973.  This rating was upheld in a July 
1984 Board decision and subsequent rating decisions dated in 
April 1986 and November 1999.

The veteran filed an increased rating claim for bilateral 
hearing loss in September 2003.  He contends that his hearing 
loss disability has worsened primarily due to an acoustic 
neuroma in his right ear.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).
Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

A September 2003 VA audiological report notes that the 
veteran reported a sudden hearing loss in the right ear 
accompanied by dizziness.  On authorized evaluation, pure 
tone thresholds in the left ear, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
20
15
20
70
31

Speech audiometry revealed a speech recognition ability of 96 
percent in the left ear.  Audiological results for the right 
ear were not reported.  The assessment was right ear profound 
sensorineural hearing loss and left ear moderate high 
frequency loss.

Private medical records dated from July 2003 to December 2005 
note that the veteran had developed an acoustic neuroma in 
his right ear, first noticed in June 2003.  The records do 
not reflect that the acoustic neuroma is related to active 
service.  One July 2003 note indicates that the right ear was 
essentially "dead."

On the authorized VA audiological evaluation in May 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
85
75
80
85
81
LEFT
20
10
15
75
30

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear and 0 percent in the right ear.

The examiner found that the veteran had severe to profound 
sensorineural hearing loss across the frequency range in the 
right ear and severe sensorineural hearing loss at 4,000Hz in 
the left ear.  The examiner determined that the right 
acoustic neuroma (and sudden hearing loss in the right ear) 
was not caused by or the result of military service or 
military noise exposure.

A list of VA audiological findings shows that most recently 
in February 2007, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
100
95
105
105
101
LEFT
10
15
25
70
30

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear and 0 percent in the right ear.

Given that the veteran is essentially deaf in his right ear 
due to a tumor that has been found to be unrelated to 
military service, the right ear deafness is considered non-
service-connected.  The Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  In this case, however, the May 2004 VA examiner 
specifically found that the right ear acoustic neuroma was 
not related to the veteran's service-connected bilateral 
hearing loss disability.  Therefore, only the audiological 
findings in the left ear will be used to determine the level 
of service-connected hearing loss.  In order to determine the 
percentage evaluation in the left ear, the non-service-
connected right ear will be assigned a Roman numeral 
designation for hearing impairment of Level I.  38 C.F.R. 
§ 4.85(f), Table VII.  

The audiological findings in the left ear when applied to the 
above cited rating criteria also translate to a literal 
designation of Level I hearing.  This does not support the 
assignment of a rating higher than 0 percent under applicable 
regulations.  See 38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  
The veteran's acuity in the left ear also does not fall under 
the exceptional patterns of hearing impairment, as pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is not shown to be 55 decibels or 
more; or 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz.  See 38 C.F.R. § 4.86.  As the rating for 
the left ear is not compensable (i.e., at least 10 percent), 
compensation for the impairment in the right ear does not 
apply.  See 38 C.F.R. § 3.383.  Since the right and left ears 
both have Level I designations, a rating higher than 0 
percent does not apply for the veteran's bilateral hearing 
loss. 38 C.F.R. § 4.85(f).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for 
bilateral hearing loss is not warranted.  
The veteran's disability picture has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Specifically, the evidence does not reflect frequent 
hospitalization or marked interference with employment due to 
the veteran's bilateral hearing loss.  A private physician 
submitted a letter in January 2005 essentially contending 
that the veteran was prevented from holding down gainful 
employment because of his right acoustic nerve tumor.  As 
discussed, the tumor has been found unrelated to the 
veteran's military service.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of his hearing loss disability.  Having 
reviewed the record with these mandates in mind, there is no 
basis for further action on this question.

Tinnitus

The RO granted service connection for tinnitus in May 2004, 
assigning a 10 percent evaluation effective September 23, 
2003.  The veteran appealed this action contending 
entitlement to a higher rating.  He contends that his 
tinnitus got much worse after he developed a tumor in his 
right ear.  The RO denied the veteran's request in October 
2004 and December 2004, on the basis that under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
rating higher than 10 percent for tinnitus.  

During the course of this appeal, the U.S. Court of Appeals 
for Veterans' Claims (Court) held that the pre-1999 and pre-
June 13, 2003 versions of DC 6260 required the assignment of 
dual ratings for bilateral tinnitus.  See Smith v. Nicholson, 
19 Vet. App. 63, 78 (2005).  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  On June 19, 2006, the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations.  
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

VA regulations, 38 C.F.R. § 4.25(b) and DC 6260, limit a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Accordingly, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, DC 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  A January 2005 letter from a private physician noted 
that the veteran had a tumor on his right acoustic nerve that 
was affecting his hearing and balance and that he had 
exacerbations of tinnitus, which prevented him from being 
able to hold down gainful employment.  To the extent that the 
veteran experiences any increase in tinnitus, a May 2004 VA 
examiner found that this was due to the acoustic neuroma, 
which was unrelated to military service.  The examiner noted 
that without the acoustic neuroma, the veteran's tinnitus 
would likely be the same as it was in 1999.  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of the disability at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.


_________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


